Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 10-12 and 15 are objected to because of the following informalities: 
Claim 10 appears to have a Markush language but recites “selected from the group comprising” which is an improper Markush form. To invoke Markush language, please change the language to “selected from the group consisting of.”  
Claim 11 recites “5,0” should be changed to – 5.0 –.
Claim 12 recites “0,1” should be changed to – 0.1 –.
Claim 15 recites in step (b) “acqueos” should be changed to – aqueous –. In addition, the claim recites osmolality of at least 200 mmosM/L should be change to the same unit as in step b (mosmol/kg) because mmosM/L is for osmolarity.  
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sundrehagen (WO2004/057341A2, published 07/08/2004, IDS submitted on 11/08/2019) in view of Kamei et al. (US2005/0176063A1, published 08/11/2005).
	Sundrehagen teaches a method comprising assessing the concentration of calprotectin in a calprotectin-containing sample taken from a subject (see abstract). Calprotectin exists in both dimeric and trimeric forms and as a dimer, calprotectin comprises the polypeptide chains of S100A8 and S100A9 (see pg. 3, lines 12-17). Sundrehagen teaches epitope mapping of calprotectin shows that antibodies with specificity for the complex and/or its single protein chains may be produced (see pg. 3, lines 22-27). Sundrehagen teaches a sensitive technique which is based on turbidimetric determination of the calprotectin concentration (see pg. 14, lines 28-37). Sundrehagen teach the sample is treated to remove any cells and/ any sample components not being assayed for and the same is diluted by adding water, a buffer or aqueous medium (see pg. 14, lines 29-37). Sundrehagen teaches turbidimetric determination of calprotectin concentration by contacting the calprotectin-containing sample with anti-calprotectin antibody or a mixture of monoclonal anti-calprotectin antibodies (see pg.15, lines 10-15). Sundrehagen teaches anti-calprotectin antibody-coated nanoparticles (see pg. 17, lines 10-15). Sundrehagen teaches a cell-suspension in EDTA is made by the addition of EDTA to cells (see Example 1), which reads on extracting the biological sample in a pre-determined amount of aqueous organic buffer wherein the organic buffer is co-coordinating and sequestering calcium and zinc ions. In addition, Example 5 teaches the preparation of anti-Calprotectin antibody coated nanoparticles with Tris, NaCl, and 0.1% Tween and polyethylene glycol at pH 7.4 (see pg. 35, lines 10-20).  
	For steps d-f, Sundrehagen teaches before the turbidimetric determination is made, it is incubated for a short period and determining calprotectin concentration using the turbidimetry technique (see pg. 20, lines 8-15). Sundrehagen teaches calibration samples with known calprotectin content will also be assessed in the performance of the assay (see pg. 9, lines 34-37). Sundrehagen teaches determination can be used to plot a calibration curve from the calprotectin content of the sample under evaluation can be determined (see pg. 20, lines 22-30). 
	Even though Sundrehagen teaches the sample may be treated to remove any cells or any sample components and diluted by adding water, buffer, and Tween, Sundrehagen does not explicitly teach the organic buffer has a pH between 5.0 and 6.0 and anionic surfactant.
	Kamei teaches an immunoreaction measuring method for measuring an antigen contained as a subject substance in a sample (abstract). Kamei teaches immunoreaction measurement method is turbidimetry and PEG can be added to the reaction system and the immunoreaction reagent (see pg. para. [0087]). Kamei teaches in order to reduce non-specific turbidity due to self-agglutination, a surfactant such as Tween 20 or sodium lauryl sulfate (SDS), can be added to the reaction solution or immunoreaction reagent and the surfactant is in an amount no larger than 0.1 wt %, relative to the reaction solution in the immunoreaction measurement method (see para. [0089]). Kamei teaches higher measurement values were obtained in using the buffer of pH 5.0 to 6.0 (see paras. [0026] and [0192]). Kamei teaches the reaction solution may be arbitrary so long as it is within the range where the effect of improving a measurement value and effect of improving a measurement value and a mixture obtained by mixing the buffer with the specific compound is added with water to adjust the concentration of specific compound (see para. [0109]). Kamei teaches an amount of a buffer to be contained in the reaction solution may be appropriately adjusted according to the type of a buffer to be used, an amount of a sample (specimen) containing a subject substance, a method for supplying an antibody or antigen (see para. [0084]). Kamei teaches antibody may be immobilized on a particle such as latex (see para. [0114]). Kamei teaches that buffer and pH of an antibody solution are not particularly limited (see para. [0115]). Kamei teaches obtaining a wider pH range for the effect of improving a measurement value of an immunoreaction generated by binding of an antigen and antibody (see para. [0080]). Kamei teaches in acidic condition the agglutination action complex generating reaction to occur easily which results in an improved measurement value (see para. [0071]). Kamei teaches to suppress an immunoreaction to measure a subject substance with pH ranges from 3.5 to 12.0 (see para. [0014]). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of assessing the concentration of calprotectin as taught by Sundrehagen to a pH 5.0 – 6.0 of Kamei because Kamei teaches that higher measurement values were obtained from acidic pH 5.0 – 6.0 in turbidimetric based immunoassay. Moreover, it would have been obvious to have used acidic buffers in turbidimetric based immunoassay because adjusting pH is a parameter that has been recognized in the immunoassay art to improve immunoreactions for measuring target substances. In addition, it would have been obvious to have used sodium lauryl sulfate (SDS) instead of Tween because Kamei teaches that 0.1 % of Tween and SDS are recognized surfactants to reduce non-specific turbidity due to self-agglutination of an antigen or antibody. The person would have a reasonable expectation of success setting the pH 5.0 to 6.0 with SDS because it was well understood in the art to modify parameters in a buffer for turbidimetric immunoassay detection. 
Moreover, Sundrehagen teaches the sample is treated to remove any cells and/ any sample components not being assayed with water, a buffer or aqueous medium, but the references do not explicitly teach that the buffer ha osmolality of at least 150 mosmol/kg of H2O. However, it is settled to be no more than routine experimentation for the person of ordinary skill in the art to discover an optimum ratio of H2O for a result effective variable in treating samples for extractions. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation" Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Absent of unexpected results, it would have been obvious for a person of ordinary skill to discover the optimum workable ranges in treating a sample before turbidimetric immunoassay.
	With regard to claim 2, Sundrehagen teaches the quantity of antibody used is optimized against calprotectin-containing standard samples as opacification arises from the hook effect whereby multiply calprotectin binding generates the opacification centers (pg. 15, lines 22-30). Sundrehagen teaches polyclonal antibody against calprotectin in an enzyme linked immune-sorbent assay system (pg. 33-37). 
	With regard to claims 3-5, Sundrehagen teaches turbidimetric determination of the calprotectin concentration (see pg. 13, lines 28-33). Sundrehagen teaches turbidimetric determination of calprotectin concentration by contacting the calprotectin-containing sample with anti-calprotectin antibody or a mixture of monoclonal anti-calprotectin antibodies (see pg.15, lines 10-15).
	With regard to claim 6, Sundrehagen teaches diameter is between 1-150. Therefore, it would have been obvious to have used the nanoparticle having a diameter of 150 nm because antibodies can be immobilized. 
	With regard to claim 8, Sundrehagen teaches chloromethyl activated polystyrene nanoparticles (pg. 16, lines 10-15).
	With regard to claim 9, Sundrehagen teaches sample is from faeces (pg. 23, lines 4-6). 
	With regard to claim 10, Sundrehagen fails to teach the claimed acids. Kamei teaches the dicarboxylic acids are used because they have higher solubility so as to be able to readily stabilize a pH of a reaction solution. As stated above, it would have been obvious to have used acidic buffers in turbidimetric based immunoassay because adjusting pH is a parameter that has been recognized in the immunoassay art to improve immunoreactions for measuring target substances. Further, it would have been obvious to have used dicarboxylic acids because it stabilizes the pH of a reaction solution.
	With regard to claim 11, Sundrehagen teaches EDTA and buffer CaCl2 (Example 1; and page 7, lines 21-23). However Sundrehagen fails to teach the reaction is performed in a mixture having a pH between 5.0 and 6.0 and comprises SDS. Kamei teaches in acidic condition the agglutination action complex generating reaction to occur easily which results in an improved measurement value (see para. [0071]). It would have been obvious to have maintained the pH between 5.0 and 6.0 because the reaction occurs easily and improves measurements as taught by Kamei. In addition, it would have been obvious to have used sodium lauryl sulfate (SDS) instead of Tween because Kamei teaches that 0.1 % of Tween and SDS are recognized surfactants to reduce non-specific turbidity due to self-agglutination of an antigen or antibody.
	With regard to claim 12, Sundrehagen teaches precipitated produced is collected and dissolved in buffer of sodium acetate and NaCl and eluted with sodium citrate (Example 1, page 28). As stated above, Kamei teaches that 0.1 % of Tween and SDS are recognized surfactants to reduce non-specific turbidity due to self-agglutination of an antigen or antibody.
	With regard to claims 13-14, Sundrehagen teaches sample is serum and antibody (pg. 17, lines 5-20). However the reference fails to teach unspecific IgM. Kamei teaches immunoreaction measurement has IgM, IgG, IgA, IgE or IgD for specifically binds to an antigen (see para. [0097]).  It would have been obvious to have used IgM because the sample has antigen that would bind to IgM.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sundrehagen (see IDS) in view of Kamei et al., as applied to claim 6 above, and further in view of Kondo et al. (US20080299558A1, published 12/04/2008).
Sundrehagen and Kamei do not teach particles of 150-200 nm or 250-350 nm.
Kondo teaches latex particles having a diameter of approximately 80 to 300 for measurement of turbidity for immunoassay (see paras. [0206] and [0216]). Kondo teaches aggregation of particles may be detected by identifying dispersion of an optical signal from an optical marker additionally labeled (see para. [0215]). Kondo teaches the particles carrying an immobilized receptor specifically binding to ligands (see para. [0224]). Kondo teaches receptors including antigen-antibody reactions (see para. [0008]). 
	It would have been obvious to a person of ordinary skill in the art to use nanoparticles of different sizes as taught by Kondo in the assay of Sundrehagen and Kamei because Kondo teaches that measurement of turbidity in immunoassay can be measured with a wide range of particle sizes. The person would have a reasonable expectation of success in using different particle sizes in measuring calprotectin because it has been recognized that the antibody immobilizes on various latex particle sizes for measurement of turbidity. 

Allowable Subject Matter
Claim 15 is free of prior art and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Sundrehagen is the closest prior art reference but reference fails to teach or suggest a method of measuring the presence of calprotectin by a particle-enhanced turbidimetric immunoassay with protease-treated serum albumin and 0.1 to 0.5% latex particles off 150 to 350 nm in measuring calprotectin (S100A8/A9). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635